Matter of Marin (2018 NY Slip Op 04070)





Matter of Marin


2018 NY Slip Op 04070


Decided on June 7, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 7, 2018

[*1]In the Matter of MELVIN M. MARIN, a Suspended Attorney. COMMITTEE ON PROFESSIONAL STANDARDS, Now Known as ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, Petitioner; MELVIN M. MARIN, Respondent. (Attorney Registration No. 2514693)

Calendar Date: May 1, 2018

Before: Garry, P.J., McCarthy, Devine, Aarons and Pritzker, JJ.


Coughlin & Gerhart, LLP, Ithaca (Dirk A. Galbraith of counsel), for appellant.
Keith D. Miller, Liverpool, for respondent.

Per CuriamDECISION AND ORDER
Motions by respondent, returnable April 16, 2018, for an order granting, among other things, reargument from this Court's order denying respondent's latest motion seeking vacatur of the 1998 order suspending him from the practice of law (158 AD3d 889 [2018]; see Matter of Marin, 250 AD2d 997 [1998], appeal dismissed 92 NY2d 945 [1998], lv denied 92 NY2d 818 [1998]), for leave to appeal from the order denying that motion, for assorted relief pursuant to CPLR 5015, for a "name clearing hearing" and other sundry relief. Said motions seek, among other things, relief from respondent's obligation to comply with the duties imposed upon New York attorneys pursuant to Judiciary Law § 468-a and a direction to the Clerk of the Court to issue a statement confirming that respondent has continually been in good standing as a member of the New York bar since his original admission to the practice of law by this Court in 1992.
Cross motion by petitioner, returnable April 16, 2018, for an order enjoining respondent from filing any new motions or applications in this Court without first obtaining leave of the Court.
Upon the papers filed in support of the motions, the papers filed by petitioner in opposition thereto and in support of its cross motion, and the letter dated March 27, 2018 filed by respondent as a supplement to his motions, it is
ORDERED that respondent's motions are denied, without costs.
ORDERED that petitioner's cross motion is granted, without costs, and respondent is enjoined from bringing any motion, application or proceeding in this Court, other than an application for reinstatement pursuant to Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.16 and Rules of the Appellate Division, Third Department (22 NYCRR) § 806.16, without prior leave of this Court.
Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ., concur.